Civil action to recover compensation for personal injuries resulting from an automobile collision, heard on motion to remove.
An automobile being operated by plaintiff and an automobile being operated by the defendant collided on a public road in Pitt County. Plaintiff alleges that the collision was caused by the negligence of the defendant and that he sustained certain personal injuries as a result thereof. *Page 40 
On the motion to remove the cause to Pitt County as the proper venue for the trial of the cause the evidence as to the residence of the plaintiff was conflicting. The court found as a fact that he is a resident of Beaufort County. There is sufficient competent evidence to support the finding. It is, therefore, binding on this Court. McCue v. Times-News Co.,199 N.C. 802, 156 S.E. 129.
Affirmed.